DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The finality of the Office action mailed 28 October 2020 is hereby withdrawn in view of the new ground of rejection set forth below.
The indicated allowability of claims 1, 8, and 15 due to their incorporation of the subject matter of canceled claim 17 is withdrawn in view of the newly discovered references to Yamashita et al (JP 2015-005279; hereinafter referenced using the accompanying English translation) and Bui et al (US 2016/0313821; hereinafter Bui).  Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a storage medium configured to store an application program” may be a transitory signal.  Applicant’s specification lists several different storage media in ¶ 30, but does not explicitly define a storage medium as “non-transitory”.  In order to overcome this rejection, the examiner suggests amending claim 8 to read “A non-transitory storage medium” and amending claims 9-14 to read “the non-transitory storage medium”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Bui.
•	Regarding claims 1 and 8, Yamashita discloses an operation method and associated CRM configured to combine a portable electronic device with an expansion base (figures 1-4 and 23-25 and the portions of the specification related thereto) comprising:
pairing the portable electronic device with the expansion base (figure 5 and ¶ 21), wherein the portable electronic device is pre-installed with an application program and comprises a touch screen (inherent in ¶ 21 for “output[ting] a control signal to an in-vehicle device … based on a signal from the touch sensor”; see also ¶ 67);
accommodating the portable electronic device inside an accommodating chamber of the expansion base (figures 23-25 and ¶s 65-68), wherein the surface of the expansion base has a touch window to expose at least a portion of the touch screen (element 50 in figures 23-25 and ¶s 66 and 67); and
executing the application program to automatically adjust a size or a display position of a display image of the touch screen to match a size of the touch window (¶ 67), wherein the expansion base comprises:
at least one touch detection component disposed at [an] edge of the touch window (elements 10, 11, and 12b1-12b3 in figures 1-4, in view of figure 20 and ¶ 52), 
wherein the at least one touch detection component touches the touch screen to allow the portable electronic device to generate a positioning touch signal when the portable electronic device is accommodated inside the accommodating chamber (¶s 17, 18, and 67).
¶s 18 and 23), Yamashita fails to explicitly disclose where the at least one touch detection component is disposed at a corner edge of the touch window.
	In the same field of endeavor, Bui discloses the concept of detecting positioning/alignment means located outside of corners of a plurality of discrete input means (note the relationship between elements 44 and 354 in figure 30H and ¶ 107).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Yamashita according to the teachings of Bui, for the purpose of properly interpreting a user input based on a position of the user input (¶ 107).
•	Regarding claims 4-7 and 11-14, Yamashita, in view of Bui, discloses everything claimed, as applied to claims 1 and 8.  Additionally, Yamashita discloses where:
Claims 4 & 11:	the operation method further comprises: 
	applying a touch operation to the touch screen by a user through the touch window (¶s 26-28); and 
	receiving a control signal from the portable electronic device via a control device of the expansion base to operate the expansion base to respond to the touch operation (¶s 26-28 and 67). 
Claims 5 & 12:	the step of executing the application program to automatically adjust the size or the display position of the display image to correspond to the touch window comprises: 
	touching the touch screen to generate a positioning touch signal via at [the] least one touch detection component disposed at a corner edge of the touch window (¶s 13, 17, and 18), and 
	determining the size or the display position of the display image according to the positioning touch signal when the portable electronic device is accommodated inside the expansion base (¶s 13, 17, 18, and 23).

	determining the display position of the display image according to the positioning touch signal and a size or a position of the at least one touch detection component (¶s 13, 17, 18, and 23).
Claims 7 & 14:	the step of executing the application program to automatically adjust the size or the display position of the display image to correspond to the touch window further comprises: 
	determining whether a touch time exceeds a time threshold according to the positioning touch signal and correspondingly adjusting the size or the display position of the display image (at least suggested by ¶s 17 and 19).

Claims 2, 3, 9, 10, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Bui, and further in view of Oh et al (US 2014/0333831; hereinafter Oh).
•	Regarding claims 2, 3, 9, and 10, Yamashita, in view of Bui, discloses everything claimed, as applied to claims 1 and 8.  However, Yamashita, in view of Bui, fails to disclose the details a look-up table.
	In the same field of endeavor, Oh discloses where: 
Claims 2 & 9:	the step of pairing the portable electronic device with the expansion base comprises: 
	searching for information of the touch window from a look-up table of the application program according to an identifier of the expansion base (¶ 296), and 
	adjusting the display image to match the touch window (¶ 296). 
Claims 3 & 10:	the step of executing the application program to automatically adjust the size or the display position of the display image to correspond to the touch window comprises: 
¶ 296), and 
	displaying a corresponding user interface in the display image (¶ 296). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Yamashita, in view of Bui, according to the teachings of Oh, for the purpose of enabling a user to protect a mobile device using a case of the user’s choice (¶s 292 and 293).
•	Regarding claim 15, Yamashita discloses an expansion base adapted for accommodating an external portable electronic device (figures 1-4 and 23-25), comprising: 
an accommodating chamber (element 45 in figure 25 and ¶ 57), configured to accommodate the external portable electronic device and having a touch window (element 50 in figures 23-25 and ¶ 60), 
wherein the touch window exposes at least a portion of a touch screen of the external portable electronic device when the external portable electronic device is placed in the accommodating chamber (¶ 60); and 
a second communication module, configured to pair with a first communication module of the external portable electronic device and [ing] the external portable electronic device to automatically adjust a size or a display position of a display image of the touch screen according to the identifier to correspond to the touch window (figure 5 and ¶ 21), and
at least one touch detection component, disposed at a elements 10, 11, and 12b1-12b3 in figures 1-4, in view of figure 20 and ¶ 52), 
wherein the at least one touch detection component touches the touch screen to allow the external portable electronic device to generate a positioning touch signal when the external portable electronic device is accommodated inside the accommodating chamber (¶s 17, 18, and 67).
corner edge and fails to disclose the details of an identifier.
	In the same field of endeavor, Bui discloses the concept of detecting positioning/alignment means located outside of corners of a plurality of discrete input means (note the relationship between elements 44 and 354 in figure 30H and ¶ 107).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Yamashita according to the teachings of Bui, for the purpose of properly interpreting a user input based on a position of the user input (¶ 107).  However, Bui also fails to disclose the details of an identifier.
	In the same field of endeavor, Oh discloses the transmission and receipt of an identifier for an expansion base/terminal case (¶s 296 and 297).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Yamashita, in view of Bui, according to the teachings of Oh, for the purpose of enabling a user to protect a mobile device using a case of the user’s choice (¶s 292 and 293).
•	Regarding claim 16, Yamashita, in view of Bui and Oh, discloses everything claimed, as applied to claim 15.  Additionally, Yamashita discloses where the expansion base further comprises a control device, configured to receive a control signal from the external portable electronic device to operate the expansion base to respond to a touch operation on the adjusted touch screen by a user through the touch window (figure 5 and ¶ 21).
•	Regarding claim 16, Yamashita, in view of Bui and Oh, discloses everything claimed, as applied to claim 15.  However, Yamashita fails to disclose where the at least one touch detection component comprises two touch detection components respectively disposed at the diagonal positions of the touch window.
	In the same field of endeavor, Bui discloses where the at least one touch detection component comprises two touch detection components respectively disposed at the diagonal positions of the touch window (elements 354 in figure 30H and ¶ 107).
properly interpreting a user input based on a position of the user input (¶ 107).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Bui and Oh, and further in view of Kavounas (US 2011/0244925).
•	Regarding claims 20-22, Yamashita, in view of Bui and Oh, discloses everything claimed, as applied to claim 15.  However, Yamashita, in view of Bui and Oh, fails to disclose the details of an elastic engaging structure and a sliding rail device.
	In the same field of endeavor, Kavounas discloses where: 
Claim 20:	the expansion base further comprises: 
	an elastic engaging structure, configured to adapt a plurality of sizes of external portable electronic devices to fix the external portable electronic device in the accommodating chamber (element 842 in figure 8D and ¶s 80 and 81). 
Claim 21:	the expansion base further comprises: 
	a sliding rail device, extending in a sliding direction and disposed in the accommodating chamber (the sides of element 847 adjacent to and opposite to element 842 in figure 8D and ¶s 80 and 81), 
	wherein the external portable electronic device is coupled to the sliding rail device to slidably disposed in the accommodating chamber and the elastic engaging structure is disposed on the sliding rail device (figure 8D and ¶s 80 and 81). 
Claim 22:	the elastic engaging structure comprising at least one spring piece and the external portable electronic device is fixed by the elasticity of the at least one spring piece (figure 8D and ¶s 80 and 81).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Yamashita, as modified by Bui and Oh, according Kavounas, for the purpose of accommodating electronic devices of various sizes within a docking station (¶s 80 and 81).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claim 19, where “the at least one touch detection component comprises a bump-like touch object and a wire and the bump-like touch object is coupled to the wire”, in combination with all the limitations in the claim from which it depends.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        02/22/2021